DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to resource allocation in NB-IoT system. The closest art, US 2020/0396114 Charan Teja Reddy et al disclose synchronization in NB-IoT system. However, none of the prior art teach or suggest generating, by a network device, a first signal; and sending, on a first resource by the network device, the first signal to a terminal device, wherein the first resource comprises a first part of resource elements (REs), and the first part of the REs comprises at least one of a first RE element or a second RE element; wherein the first RE element comprises all REs corresponding to an orthogonal frequency division multiplexing (OFDM) symbol o, an OFDM symbol l, and an OFDM symbol 2 in each of a subframe o, a subframe 5, and a subframe 9 of each radio frame on a first carrier; wherein the second RE element comprises an REo, an RE3, an RE6, and an RE9 in each of an OFDM symbol 4, an OFDM symbol 7, an OFDM symbol 8, and an OFDM symbol 11 in the subframe o of each radio frame on the first carrier; and wherein the first carrier comprises an anchor carrier in a narrowband internet of things (NB-IoT) system or a non-anchor carrier in the NB-IoT system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0068075 disclose information blocks in NB-IoT receiver. US 201/0020452 Yerramalli et al disclose NB-IoT system. US 2017/0230961 Park et al disclose transmission in NB-IoT system. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
May 7, 2021
/EVA Y PUENTE/                                                                                                                                                                    Primary Examiner, Art Unit 2632